Citation Nr: 9912076	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-24 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to July 
1965.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the December 1998 
Supplemental Statement of the Case.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).



FINDING OF FACT

Internal derangement of the left knee is currently manifested 
by slight functional impairment.


CONCLUSION OF LAW

Internal derangement of the left knee is no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, § 4.71a, Diagnostic 
Codes 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An evaluation of 10 percent for internal derangement of the 
left knee was confirmed and continued in an October 1994 
rating decision which the appellant has appealed.  The claim 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  This 
finding is based on his contention that his left knee 
condition has worsened since his last evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The RO has met its 
duty to assist the appellant in the development of his claim. 
under 38 U.S.C.A. § 5107 (West 1991).  Records were obtained 
from private physicians and VA examinations were conducted.  
VA Medical Center records from his 1993 diagnostic 
arthroscopy were obtained.  Furthermore, there is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for internal derangement of the left knee 
was granted in a March 1967 rating decision.  A 10 percent 
evaluation was assigned.  The Board reviewed claims for an 
increased evaluation in April 1968 and April 1971 and had 
confirmed and continued the 10 percent evaluation.  The 
October 1994 rating decision on appeal confirmed and 
continued the 10 percent evaluation.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

The appellant has been rated under Diagnostic Code 5257 which 
provides for other impairment of the knee.  For severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is warranted.  For moderate recurrent subluxation or 
lateral instability, a 20 percent rating is warranted.  For 
slight recurrent subluxation or lateral instability, a 10 
percent rating is warranted.

The Board has also considered whether other Diagnostic Codes 
are appropriate and might afford the appellant a higher 
evaluation.

Diagnostic Code 5256 provides disability ratings for 
ankylosis of the knee.  However, the appellant does not have 
ankylosis.

Diagnostic Code 5258 provides for a 20 percent evaluation 
with dislocated semilunar cartilage, with frequent episodes 
of "locking," pain, and effusion into the joint.

Diagnostic Code 5260 provides for disability involving 
limitation of flexion of the knee.  With flexion limited to 
15 degrees, a 30 percent rating is warranted.  With flexion 
limited to 30 degrees, a 20 percent evaluation is warranted.  
With flexion limited to 45 degrees, a 10 percent evaluation 
is warranted.  When flexion is limited to 60 degrees, a 
noncompensable evaluation is assigned.

Diagnostic Code DC 5261 provides for disability involving 
limitation of extension of the leg.  With extension limited 
to 45 degrees, a 50 percent evaluation is warranted.  With 
extension limited to 30 degrees, a 40 percent evaluation is 
warranted.  With extension limited to 20 degrees, a 30 
percent evaluation is warranted.  With extension limited to 
15 degrees, a 20 percent evaluation is warranted.  With 
extension limited to 10 degrees, a 10 percent evaluation is 
warranted.  When extension limited to 5 degrees, a 
noncompensable evaluation is assigned.

Evaluation under Diagnostic Codes 5003, 5010 for arthritis 
was also considered.  Diagnostic Code 5003 provides that for 
degenerative arthritis established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected, to be combined, not added.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
rating is provided for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is provided for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  The 20 percent 
and 10 percent ratings based on X-rays findings are not to be 
combined with ratings based on limitation of motion.

VA Medical Center records indicate that in May 1993, the 
appellant underwent diagnostic arthroscopy.  The lateral and 
medial meniscuses were intact.  Left knee suprapatellar plica 
and internal derangement were noted as discharge diagnoses.

A VA examination was conducted in May 1994.  There was no 
swelling or deformity in the left knee.  He had crepitus and 
a positive patellar grinding test on the left.  There was no 
medial or lateral instability upon stress valgus and varus of 
the left knee.  He had a negative Adson test.  Range of 
motion was reported as 140 degrees of flexion to 0 degrees of 
extension.  Diagnoses included left knee patellar tendonitis, 
status post left knee diagnostic arthroscopy with 
suprapatellar plica release, and mild degenerative joint 
disease of the left knee by X-ray.

A VA examination was conducted in November 1997.  The 
appellant complained of constant pain upon squatting 
involving the left knee, and pain in the lateral side of the 
knee.  He complained of locking of the left knee and denied 
any other symptoms.  The examiner reported a 1992 magnetic 
resonance imaging study that had found a degenerative torn 
medial meniscus of the posterior horn.  The appellant 
reported that walking for 30 minutes or household activities 
precipitated his symptoms, and that rest alleviated them.  He 
did not need crutches, a brace, cane or corrective shoes to 
walk.  There were no episodes of dislocation or recurrent 
subluxation.  He could not work because of a neuropsychiatric 
disorder.  On physical examination he had full and complete 
range of motion of the left knee.  There was no objective 
evidence of painful motion.  Edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movements, and 
guarding movements of the left knee were absent.  He had a 
normal gait.  There was no ankylosis.  He had severe 
crepitation of the joint with a negative patellar grinding 
test.  An associated X-ray report indicated suboptimal 
quality of the X-ray.  No significant abnormalities were 
identified in the anterior-posterior and lateral views of the 
left knee.

A June 1998 note from "Hospital Dr. Susoni, Inc." certified 
that the appellant was under their care for aggravated left 
knee pain.  His range of motion was reduced in flexion to 
approximately 90 degrees.  According to the appellant's 
history and physical examination, the left knee pain and 
reduction of range of movement was secondary to an old trauma 
in military service.  In the doctor's opinion his case should 
be re-evaluated by VA.  June 1998 X-rays of the left knee 
revealed evidence of minimal degenerative joint disease 
changes.  No fracture or dislocation was seen.  The articular 
spaces were preserved.  July 1998 records from Cirugia 
Ortopedica in July 1998 indicated that he had a meniscal tear 
and he was to be evaluated for surgery.  A September 1998 
note from "Hospital Dr. Susoni, Inc." certified that the 
appellant was under their care for left knee pain.  He was 
evaluated by an orthopedist and found to have a meniscal 
tear.  X-rays had revealed minimal degenerative joint 
disease.

When all the evidence is assembled, determination must then 
be made as to whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against the claim and it 
is denied.  Under Diagnostic Code 5257, competent evidence of 
moderate recurrent subluxation or lateral instability is not 
of record.  In fact, lateral instability was not found at the 
May 1994 VA examination and the report from the November 1997 
VA examination indicated that there were no episodes of 
recurrent subluxation.  Accordingly, the preponderance of the 
evidence is against an increased evaluation under this code.

The appellant does not have ankylosis, therefore, application 
of Diagnostic Code 5256 is not warranted.  Similarly, 
frequent episodes of locking and effusion into the joint 
pertaining to dislocated semilunar cartilage are not of 
record, and application of Diagnostic Code 5258 is not 
available to the appellant.  The Board notes that the 
appellant complained of locking in November 1997, but this 
was not demonstrated upon examination. 

Competent evidence at a compensable level for either flexion 
or extension is not of record.  Range of motion was normal in 
May 1994 and November 1997.  The Board has noted the June 
1998 private medical evidence that indicated a decrease in 
flexion to 90 degrees, however, such a finding does not 
warrant a compensable evaluation under Diagnostic Code 5260 
or 5261.

Application of Diagnostic Code 5003 for degenerative 
arthritis confirmed by X-rays does not afford the appellant a 
rating in excess of his current 10 percent evaluation as 
there is no competent evidence of service-connected 
involvement of any major or group of minor joints in addition 
to the left knee.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.45 
(1998) in making its determination.  Inquiry has been 
directed as to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or pain on movement so as to 
result in functional impairment.  The Board does not doubt 
that the appellant has functional impairment; this fact is 
recognized by the current 10 percent evaluation.  However, 
competent evidence of any of these factors resulting in 
functional impairment in excess of what has already been 
evaluated is not of record.  Only once was flexion noted to 
be reduced, in June 1998, and that was not of a compensable 
level.  Instability and subluxation have not been found.  
Excess fatigability or incoordination was not demonstrated.  
The appellant's gait was reported as normal in November 1997.  
The appellant has reported pain after walking 30 minutes, but 
the Board does not find this to be indicative of excess 
fatigability, or indicative of significant functional 
impairment.  Although the appellant has reported pain upon 
squatting, walking 30 minutes and doing household activities, 
the Board notes that the November 1997 VA examination found 
no objective evidence of painful motion, weakness, 
instability, tenderness, abnormal movement, guarding, edema, 
effusion, heat or redness.

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) has specifically limited the 
applicability of DeLuca to limitation of motion.  See, 
Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996).  No 
professional has established that there is the functional 
equivalent of limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees to warrant a 20 
percent.  See Part 4, Diagnostic Codes 5260, 5261.

The Board has noted the X-ray report associated with the 
November 1997 VA examination that was said to be suboptimal.  
In light of the fact that the record contains adequate X-rays 
of the left knee both before and after the November 1997 
report, that all concur in the diagnosis of degenerative 
joint disease, the record is adequate.  The Board has 
considered all of the probative evidence in this claim and 
neither the physical examination findings nor the X-ray 
findings warrant an increased rating.  At this time, the 
evidence reflects that the appellant is status post 
meniscectomy, with internal derangement of the knee and 
crepitus.  The disorder may have increased in severity.  
However, his functional impairment remains less than that 
contemplated by a 20 percent evaluation.  The current 
evaluation is consistent with periarticular arthritis 
productive of some pain warranting the minimum compensable 
evaluation for the joint.  38 C.F.R. § 4.59 (1998).

The appellant is competent to state that his condition is 
worse and to report his symptoms.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  Even 
considering his complaints of pain in his knee, the medical 
findings and his statements do not support an increased 
evaluation.  Accordingly, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


ORDER

An increased evaluation for internal derangement of the left 
knee is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

